Citation Nr: 0925338	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  09-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss, 
left ear.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to June 
1946 and from August 1946 to June 1962.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of hearing loss of the left ear is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's current hearing loss disability of his 
right ear did not have onset during active service or within 
one year of separation from active service and is not 
otherwise etiologically related to his active service.

2.  The Veteran's tinnitus disability did not have onset 
during service and is not otherwise etiologically related to 
his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he suffers from hearing loss of the 
right ear and bilateral tinnitus.  In a submission dated July 
2008, the Veteran stated that these symptoms were the result 
of noise exposure to a 20-millimeter antiaircraft gun on his 
battle station during his work while in active service.

The Board notes that the Veteran is service-connected for 
hearing loss of the left ear.  His hearing loss of the left 
ear is currently rated as noncompensable.  The issue is also 
on appeal and is addressed below in the remand section.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2008).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service treatment records are absent for any reports of 
hearing loss in the right ear or symptoms of tinnitus.  A 
separation report of medical examination, from May 1962, 
indicated a normal clinical evaluation of the Veteran's ears 
and normal hearing of his right ear upon audiometric testing.  
These records provide highly probative evidence against the 
Veteran's claims because they show no right ear hearing loss 
or tinnitus during service.

38 U.S.C.A. § 1154(b) provides that in cases where the 
veteran has engaged in combat with the enemy, VA will accept 
as sufficient proof of service connection for any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with 
the circumstances, condition, or hardships of such service, 
notwithstanding the absence of an official record of such 
incurrence or aggravation in such service.  

In this regard, it is important to note that the Board does 
not dispute the fact that the Veteran was exposed to loud 
noise during service.  The critical question is whether the 
current hearing loss of his right ear and bilateral tinnitus 
were caused by this noise exposure many years ago. 

In this regard, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disability 
etiologically to the current disorder.  Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.

The Veteran contends that his right ear hearing loss and 
bilateral tinnitus began in service.  However, the first 
evidence of record showing symptoms of and treatment for 
hearing loss in the right ear and bilateral tinnitus is dated 
December 2001, about four decades after separation from 
service.  This is strong evidence against his claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints).

Of record are the August and December 2001 results of 
audiological testing from Northeast Texas Ear, Nose, and 
Throat Center.  These results are in graphical rather than 
numerical format and the Board is not permitted to interpret 
audiological test results in graphical format.  Kelly v. 
Brown, 7 Vet. App. 471 (1995).  Regardless, these private 
audiological test results are inadequate for VA rating 
purposes because there is no indication that speech 
recognition scores were based on the Maryland CNC Test.  See 
38 C.F.R. § 4.85(a).  Hence, even if the Board requested the 
interpretation of the graphical results by a medical 
professional, the lack of Maryland CNC testing renders use of 
those test results improper for evaluation purposes.

Audiologic testing pursuant to a VA audiology examination in 
September 2008 showed puretone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz of 30, 35, 50, 60, and 
70 decibels, respectively with a four-frequency pure tone 
average of 54 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear.  The 
audiologist commented that the Veteran had mild sloping to 
moderate sensorineural hearing loss at 250-8000 Hertz.

Pursuant to the examination, the VA examiner also diagnosed 
the Veteran with bilateral recurrent tinnitus.

With respect to the etiology of the Veteran's right ear 
hearing loss, the examiner opined, in a September 2008 
addendum to his examination report, that "[i]t is less 
likely than not that current hearing loss in the right ear is 
related to military service, specifically less likely than 
not related to military noise exposure."  He noted that 
audiometric thresholds recorded in the right ear at 
separation were "well within normal limits."

As to the etiology of the Veteran's tinnitus, the September 
2008 examiner opined that "it is less likely than not that 
the veteran's current tinnitus is related to military 
service, specifically less likely than not related to 
military noise exposure."  He explained that review of the 
Veteran's service treatment records was negative for tinnitus 
while on active duty.  The examiner further concluded that 
the Veteran's current tinnitus was related to presbycusis.  

The examiner's opinions of the etiology of the Veteran's 
right ear hearing loss and bilateral tinnitus are evidence 
against the Veteran's claim as they fails to establish the 
requisite nexus between the Veteran's current right ear 
hearing loss disability and bilateral tinnitus disability and 
his active service.

As to the Veteran's own contention, that his current right 
ear hearing loss and bilateral tinnitus are related to 
service, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Some quasi-medical questions do lend themselves to the 
opinions of laypersons.  For example, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder s not a determination "medical 
in nature" and is capable of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in 
Jandreau, the U.S. Court of Appeals for the Federal Circuit 
explained, in footnote 4, that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions.  

Here, the Board finds that the Veteran's opinions as to 
whether his current right ear hearing loss and bilateral 
tinnitus are related to service nearly 40 years ago are not 
competent evidence because current hearing loss and tinnitus, 
as they relate to his service from so many years ago, are 
medical questions too complex to be the subject of the 
opinion of a layperson.  In any event, the Board finds that 
the medical opinion against these claims outweighs the 
Veteran's statements.

Finally, since there is no evidence that the Veteran suffered 
hearing loss of the right ear within one year of discharge, 
the provisions of 38 C.F.R. § 3.307 and § 3.309 are 
inapplicable.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).  

Here, the absence of any report of right ear hearing loss or 
bilateral tinnitus during service or for decades thereafter 
is more probative than the Veteran's own assertions as to 
when he first experienced hearing loss and tinnitus.  In 
summary, the in-service and post-service medical evidence 
(which are found to provide evidence against this claim) are 
more probative than the Veteran's assertions as to whether 
his current hearing loss disability of his right ear and 
bilateral tinnitus are related to his service.  

Based on all evidence of record, the preponderance of 
evidence is against his claims for service connection and the 
claims must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in June 2008.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.

ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for tinnitus is denied.



REMAND

According to 38 C.F.R. § 4.10, "[t]his imposes on the 
medical examiner the responsibility of furnishing, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data require for ordinary medical 
classification, full description of the effects of disability 
upon the person's ordinary activity."

The United States Court of Appeals for Veterans Claims 
(Court) held, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), that in addition to dictating objective test results, 
a VA audiologist must fully describe in his or her final 
report, the functional effects caused by a hearing 
disability.  The Court reasoned that although the schedular 
criteria for hearing loss ratings involve only a mechanical 
application of objective test results, whether an 
extraschedular rating is warranted is not determined 
exclusively by objective test results.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

In the statement of the case from November 2008, the RO 
indicated that extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) was considered.  During the VA audiological 
examination afforded the Veteran in September 2008, the 
examiner did not assess the functional effects on the Veteran 
caused by his hearing disability.  Given the above, the 
appeal must be remanded for a VA examination to address the 
requirements in Martinak.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
audiologic examination to address the 
examination requirements in Martinak.  
Specifically, the examiner should 
determine how the Veteran's hearing 
loss has affected his ability to 
function.

In addition to dictating objective test 
results, a VA examiner must fully 
describe in his or her report, the 
functional effects caused by the 
Veteran's hearing disability.

2.	Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains unfavorable to 
the Veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran 
should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


